         Case 3:17-cr-00051-HZ         Document 768       Filed 03/23/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:17-cr-00051-HZ-4

                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
                       v.                              REDUCE SENTENCE

  JAVIER RUIZ PACHECO,

                                  Defendant.


       This matter is before the Court on the Mr. Pacheco’s unopposed motion to reduce sentence

under 18 U.S.C. § 3582(c)(1)(A)(i). Based on the motion and after full consideration of the relevant

factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary and compelling reasons

warrant a reduction of the defendant’s sentence to time served following full vaccination. Thus,

the sentence is hereby amended for a term of: Time Served as of March 26, 2021, or when Mr.

Pacheco receives his second dose of the coronavirus vaccine, whichever occurs later. The

defendant shall be released after receiving his second dose of the vaccine, or the next following

Monday if Mr. Pacheco receives his second dose on a Saturday or Sunday.




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 3:17-cr-00051-HZ        Document 768        Filed 03/23/21    Page 2 of 2




       The Court concludes that the defendant’s release under this order will not pose a danger to

any other person or the community. This sentence reduction is consistent with the compassionate

release statute and Sentencing Commission policy statements to the extent they are applicable.

       The Court therefore GRANTS the Unopposed Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in this case, in accordance with this decision. The amended

judgment shall not become effective until March 26, 2021, or when Mr. Pacheco receives his

second dose of the coronavirus vaccine, whichever occurs later, unless that date is a Saturday or

Sunday, in which case the order will be effective the following Monday.

       It is FURTHER ORDERED that Mr. Pacheco’s supervised release conditions be amended

to include home confinement until June 20, 2021.

       Dated this ______
                     23 day of March, 2021.



                                            Hon. Marco A. Hernández
                                            United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
